Case 2:18-cv-00611-SPC-NPM Document 86 Filed 01/09/21 Page 1 of 8 PageID 404




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

MARIA Y. VAZQUEZ, and other
similarly-situated individuals

             Plaintiff,

v.                                               Case No: 2:18-cv-611-FtM-38NPM

UOOLIGAN GAS STATION
CONVENIENCE STORE INC,
SAEEDA ULLAH and FARID
ULLAH,

              Defendants.
                                          /

                              OPINION AND ORDER1

       Before the Court is Defendants’ motion to vacate the default judgment,

reverse writ of execution, and dismiss the case (Doc. 82) and Plaintiff Maria

Vasquez’s response in opposition (Doc. 85). For reasons that follow, the Court

denies the motion.

                                   BACKGROUND

       This is a Fair Labor Standards Act (“FLSA”) case. On September 11,

2018, Plaintiff Maria Vazquez sued corporate defendant Uooligan Gas Station




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:18-cv-00611-SPC-NPM Document 86 Filed 01/09/21 Page 2 of 8 PageID 405




Convenience Store, Inc. and individual defendants Farid Ullah and Saeeda

Ullah for failure to pay her overtime and minimum wages in violation of the

FLSA and for her constructive discharge in response to her complaints about

wage discrimination. (Doc. 1).

      As litigation progressed, issues arose between the defense attorneys and

their clients.   Ian Holmes, John Silverfield, and the law firm of Holmes

Fraser—Defendants’ original counsel—moved to withdraw as counsel on

November 14, 2019, citing irreconcilable differences. (Doc. 51). Magistrate

Judge Mizell held a hearing to resolve the motion, at which the Ullahs were

present. (See Doc. 52; Doc. 53). At this hearing, the Ullahs confirmed the Court

had their correct mailing addresses, and the correct mailing address for the

gas station. (Doc. 56 at 3-4). The Court also obtained the Ullahs’ email

addresses. (Doc. 56 at 4). Judge Mizell granted the motion to withdraw as

counsel. (Doc. 55). He ordered the corporate defendant to find new counsel

and have said counsel file a notice of appearance by December 20, 2019. He

also ordered the individual defendants to file a written notice with the Court

advising whether they are proceeding pro se or have retained counsel.

      The December 20 deadline came and went without word from either the

Ullahs or the gas station. Accordingly, on December 30, 2019, Judge Mizell

issued an order to show cause, requiring the defendants to explain why a




                                       2
Case 2:18-cv-00611-SPC-NPM Document 86 Filed 01/09/21 Page 3 of 8 PageID 406




default should not be issued against them or to comply with the Court’s order.

(Doc. 60). Copies of this order were mailed to the Defendants.

      The defendants took no action, leaving Judge Mizell no choice but to

issue a Report and Recommendation recommending the Court enter a default

judgment against the Ullahs and the gas station. (Doc. 61). Copies of the

Report and Recommendation were mailed to the Defendants.

      There were still crickets from the Defendants. Thus, the Court adopted

Judge Mizell’s Report and Recommendation and the clerk entered a default

against the defendants on February 19, 2020. (Doc. 63; Doc. 64). Copies were

mailed to the Defendants. Default judgment was entered for Vazquez on June

15, 2020, awarding Vazquez $56, 366. (Doc. 70).

      On November 27, 2020, Vazquez’s representative Adria Gramberg came

to the gas station and satisfied the judgment. (Doc. 81). The parties also

signed a binding settlement agreement. (Doc. 83).

      Claiming she was blindsided by the events of November 27, Saeeda Ullah

moved to vacate final judgment, reverse writ of execution, and dismiss the case.

(Doc. 82). She claims she received no documents from the Court about the case

or any documents from Vazquez’s counsel. (Doc. 82 at 1). She also raises legal

claims about the actions of Vazquez’s representatives and the liens on her real

property.




                                       3
Case 2:18-cv-00611-SPC-NPM Document 86 Filed 01/09/21 Page 4 of 8 PageID 407




                             LEGAL STANDARD

      The Court analyzes Defendants’ motion under Federal Rule of Civil

Procedure 60. “[T]he proper, and…exclusive method for attacking a default

judgment in the district court is by way of a Rule 60(b) motion.” Gulf Coast

Fans, Inc. v. Midwest Elecs. Imps., Inc., 740 F.2d 1499, 1507 (11th Cir. 1984)

(citing Fed. R. Civ. P. 55(c)). Under Rule 60(b), a court may set aside a default

final judgment when a party shows: (1) mistake, inadvertence, surprise, or

excusable neglect; (2) newly discovered evidence; (3) fraud, misrepresentation,

or other misconduct; (4) the judgment is void; (5) the judgment has been

satisfied, released, or discharged; or (6) any other reason justifying relief. Fed.

R. Civ. P. 60(b). Rule 60(b) “seeks to strike a delicate balance between two

countervailing impulses: the desire to preserve the finality of judgments and

the ‘incessant command of the court’s conscience that justice be done in light

of all the facts.’” Provident Bank v. Bittleman, 2012 WL 1414249, at *1 (S.D.

Fla. Apr. 20, 2012) (cleaned up).

                                 DISCUSSION

      The only two prongs of Rule 60(b) applicable to the Defendants’ Motion

are Rule 60(b)(1) and Rule 60(b)(6). The Court analyzes each in turn.

      A. Rule 60(b)(1)

      To set aside a default judgment for mistake, inadvertence, or excusable

neglect under Rule 60(b)(1), the defaulting party must show: (1) it had a




                                        4
Case 2:18-cv-00611-SPC-NPM Document 86 Filed 01/09/21 Page 5 of 8 PageID 408




meritorious defense that might have affected the outcome; (2) good reason

existed for failure to respond to the complaint; and (3) granting the motion

would not prejudice the opposing party. Davila v. Alcami Group, Inc., 2013

WL 1934168, at *3 (S.D. Fla. May 9, 2013) (citing Rivas v. Denovus Corp., Ltd.,

2010 WL 4102926 (S.D. Fla. Oct. 18, 2010)). “The moving party must establish

a meritorious defense ‘by a clear and definite recitation of the facts.’” Grant,

2016 WL 867111, at *2 (S.D. Fla. Mar. 7, 2016) (quoting Gibbs v. Air Canada,

810 F.2d 1529, 1538 (11th Cir. 1987)). Moreover, “[a] general denial of the

plaintiff's claims contained in an answer or another pleading is not sufficient.”

Id. (quoting S.E.C. v. Simmons, 241 F. App'x 660, 664 (11th Cir. 2007)). Rather,

the moving party “must make an affirmative showing of a defense that is likely

to be successful.” Id. (quoting Solaroll Shade & Shutter Corp. v. Bio-Energy

Sys., Inc., 803 F.2d 1130, 1133 (11th Cir. 1986)). But, importantly, “[n]either

ignorance nor carelessness on the part of a litigant or his attorney provide

grounds for relief under Rule 60(b)(1).” Id. (quoting Ben Sager Chemicals Int'l,

Inc. v. E. Targosz & Co., 560 F.2d 805, 809 (7th Cir. 1977)).

      The Court finds the Motion fails to make the requisite showings to set

aside default judgment under Rule 60(b) because Defendants: (1) do not

adequately assert any meritorious defenses that might affect the outcome of

the case; (2) do not show that good reason exists for their failure to comply with




                                        5
Case 2:18-cv-00611-SPC-NPM Document 86 Filed 01/09/21 Page 6 of 8 PageID 409




the Court orders; and (3) do not explain why setting aside the default would

not prejudice Vazquez. The Court addresses each reason.

      First, the Motion fails to show Defendants have a meritorious defense

that might affect the outcome. While Saeeda Ullah denies the allegations and

claims Vazuez was fired for stealing money from the cash register, this defense

only serves as a denial of the constructive discharge claim and does not address

the wage discrimination allegations.2 Without more, the Defendants fail to

present any reason to question the correctness of Vazquez’s other claims.

      Second, and most important, the Motion must be denied because the

Defendants do not assert there is good reason for their failure to respond. In

her motion, Saeda Ullah claims she never received documents sent by either

Plaintiff’s counsel or the court and asks the court to dismiss the case for bad

service.   (Doc. 82 at 1).     Yet this strains credulity given the Defendants

attended a hearing when the Court confirmed their correct mailing addresses.

The Court mailed notices of the ongoing litigation to these address multiple

times. At the hearing to withdraw counsel, Defendants were told about the

risks of proceeding without counsel. But they failed to obtain counsel. Failure

to check mail or comply with Court orders is the type of carelessness and

negligence that prevents the Court from setting aside the default judgment.



2The Court notes the Motion says Vazquez was fired in August 2019, but presumes it to be
a typo.




                                           6
Case 2:18-cv-00611-SPC-NPM Document 86 Filed 01/09/21 Page 7 of 8 PageID 410




      Third, even assuming Defendants established a meritorious defense and

demonstrated a good reason for violating the Court’s orders, the Motion fails

to establish Vazquez will suffer no prejudice if the default judgment is set

aside. Vazquez filed the complaint over two years ago, and diligently litigated

her case against each Defendant.      She would be prejudiced if the Court

reopened the matter.

      B. Rule 60(b)(6)

      Rule 60(b)(6) allows a court to relieve a party from a final judgment for

any other reason that justifies relief. As the Eleventh Circuit has explained,

“Rule 60(b)(6) motions must demonstrate ‘that the circumstances are

sufficiently extraordinary to warrant relief.’” Aldana Del Monte Fresh Produce

N.A., Inc., 741 F.3d 1349, 1355 (11th Cir. 2014) (quoting Cano v. Baker, 435

F.3d 1337, 1342 (11th Cir. 2006)). “The party seeking relief has the burden of

showing that absent such relief, an ‘extreme’ and ‘unexpected’ hardship will

result. Griffin v. Swim-Tech Corp., 722 F.2d 677, 680 (11th Cir. 1984).

      The Defendants show no extraordinary circumstances rendering them

eligible for the catchall provision. There is no explanation of any extreme or

unexpected hardship that will result if the court requires Defendants to satisfy

the judgment.




                                       7
Case 2:18-cv-00611-SPC-NPM Document 86 Filed 01/09/21 Page 8 of 8 PageID 411




      C. Other issues

      The Defendants’ motion also challenges the actions of Vazquez’s

representatives on November 27, 2020 and raises issues about liens placed on

the real property of the Ullahs. The Court’s review is limited to whether it is

appropriate to vacate the default judgment.       Other potential legal issues

should be raised in a different lawsuit in the appropriate court.

      Accordingly, it is now

      ORDERED:

      Defendants’ Emergency Motion to Vacate Final Judgment, Reverse Writ

of Execution, and Dismiss the Case (Doc. 82) is DENIED.

      DONE and ORDERED in Fort Myers, Florida on January 8, 2021




Copies: All Parties of Record




                                       8
